Exhibit 10.4
 

 
SECURITY INTEREST AND PLEDGE AGREEMENT


SECURITY INTEREST AND PLEDGE AGREEMENT (“Pledge Agreement”) dated as July 30,
2009, by and among OmniReliant Holdings, Inc. (“Secured Party”), Beyond
Commerce, Inc. a Nevada corporation with its principal business address at 9029
South Pecos, Suite 2800, Henderson, NV 89074 (the “Company” or the “Debtor”),
and Beyond Commerce, Inc., as pledgor (the “Pledgor”).


RECITALS


           A.           Reference is made to (i) that certain Purchase Agreement
of even date herewith (the “Purchase Agreement”) to which the Company and the
Secured Party are parties, and (ii) the Transaction Agreements (as that term is
defined in the Loan Agreement), including, without limitation, the
Debenture.  Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the relevant Transaction Agreements.


           B.           Pursuant to the Transaction Agreements, the Debtor has
certain obligations to the Secured Party (all such obligations, the
“Obligations”), including, but not limited to, obligations to pay principal and
interest of the Debenture, which was issued in the original aggregate principal
amount of $641,663, on the Maturity Date.  The Debenture Obligations and the
Warrant Obligations are secured by the pledge of certain stock of the
Company.  The obligations of the Company and of the Pledgor, if any, under the
Debenture are referred to collectively as the “Note Obligations.”  The
obligations of the Company and of the Pledgor, if any, under the Warrant are
referred to collectively as the “Warrant Obligations.”


C.           To secure the Debenture Obligations and the Warrant Obligations,
the Pledgor has agreed to pledge certain shares of treasury Common Stock of the
Company and to issue the certificate in the name of the Secured Party as
security for the performance of the Debenture Obligations and the Warrant
Obligations.


D.           The Pledgor are shareholders, subsidiaries and/or affiliates of the
Debtor and have determined that it is in the Pledgor’ best interests, including
to the benefit of the other interests of the Pledgor in the Company, to provide
the pledge referred to herein.


E.           The Secured Party is willing to enter into the Purchase Agreement
and the other Transaction Agreements only upon receiving the Pledgor’ pledge of
certain stock of the Company, as set forth in this Pledge Agreement.


NOW, THEREFORE, in consideration of the premises, the mutual covenants and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


1.           Grant of Security Interest.


(a)           To secure the Debenture Obligations and the Warrant Obligations of
Debtor, the Pledgor hereby pledge to the Secured Party (i) all of the shares of
Common Stock (the “Pledged Shares”) set forth on the attached Schedule 2 of this
Agreement.  Unless otherwise set forth on Schedule 2 of this Agreement, the
Pledgor are the beneficial and record owner of the Pledged Shares set forth
opposite the Pledgor’s name on such Schedule.  Such Pledged Shares are
hereinafter referred to as the “Collateral.”


(b)           The Company represents and warrants to the Secured Party that the
Pledged Shares are duly authorized, validly issued, fully paid and
non-assessable and that it will not permit the transfer of the Pledged Shares
except in accordance with this Pledge Agreement while the same is in effect.


(c)           (i)           The Company has given written notice to the Transfer
Agent  instructing the issuance of the Pledged Shares in the name of the Secured
Party to be held as collateral; and


(ii)           The Pledgor hereby consent to the provisions of the preceding
subparagraph (i) and authorizes the Company to provide such notice and
instructions to the Transfer Agent.


2.           Obligations Secured.  During the term hereof, the Collateral shall
secure the following:


(a)           The performance by the Company of the Debenture Obligations and
the Warrant Obligations; and


(b)           The payment of all fees and the delivery of all stock other than
principal and interest under the Debenture.


(c)           The performance by the Pledgor of their obligations, covenants,
and agreements under this Agreement.
 
 
 
1

--------------------------------------------------------------------------------


 

 
The obligations, covenants and agreements described in clauses (a), (b) and (c)
are the “Obligations.”


3.           Perfection of Security Interests.  Upon execution of this Pledge
Agreement by the Debtor and the Pledgor, the Pledgor shall deliver and transfer
possession of the stock certificates identified opposite the Pledgor’s name on
Schedule 2 of this Agreement together with stock transfer powers duly executed
in blank by the registered owner of the shares represented by such Certificates,
with appropriate Medallion signature guaranty (“Stock Powers”), to the Secured
Party.


The Collateral will be held by the Secured Party or the Brokerage Firm, to
perfect the security interest of the Secured Party, until the earlier of


(i) the payment in full of all amounts due under the Debenture, or


(ii) foreclosure of Secured Party's security interests as provided herein.


(c)           The Debtor and the Pledgor hereby appoint the Secured Party, as
attorney-in-fact with powers of substitution, to execute all documents and
perform all acts in order to perfect and maintain a valid security interest for
Secured Party in the Collateral.


           4.           Reserved.


           5.           Pledgors’ Warranty.  The Pledgor represents and warrants
hereby to the Secured Party as follows with respect to the Pledged Shares set
forth opposite the Pledgor’s name on Schedule 2 to this Agreement:


A.           With respect to title to the Transferred Shares


(i)           that upon transfer by the Pledgor of the Pledgor’s Certificates
and Stock Powers to Secured Party pursuant to this Agreement at such time, if
any, as contemplated hereby upon the occurrence of an Event of Default, the
purchaser of the Pledged Shares or the Secured Party, as contemplated herein, as
the case may be, will have good title (both record and beneficial) to the
relevant Pledged Shares;


(ii)           that there are no restrictions upon transfer and pledge of the
Pledged Shares pursuant to the provisions of this Agreement except the
restrictions, to the extent applicable, imposed by Rule 144 under the Securities
Act of 1933;


(iii)           that the Pledged Shares are free and clear of any encumbrances
of every nature whatsoever, the Pledgor is the sole owner of the Pledged Shares,
and such shares are duly authorized, validly issued, fully paid and
non-assessable;


(iv)           that the Pledgor has owned the Pledged Shares since the date
specified on Schedule 2 to this Agreement and that such shares were fully paid
for as of such specified date; and


(v)           that the Pledgor agrees not to grant or create, any security
interest, claim, lien, pledge or other encumbrance with respect to the Pledgor’s
Pledged Shares or attempt to sell, transfer or otherwise dispose of any of such
shares until the Obligations have been paid in full or this Agreement has
terminated.


B.           With respect to certain other matters:


(i)           that the Pledgor has made necessary inquiries of the Company and
believes that the Company fully intends to fulfill and has the capability of
fulfilling the Obligations to be performed by the Company in accordance with the
terms of the Transaction Agreements;


(ii)           that the Pledgor is not acting, and has not agreed to act, in any
plan to sell or dispose of the Pledged Shares in a manner intended to circumvent
the registration requirements of the Securities Act of 1933, as amended, or any
applicable state law;


(iii)           that Pledgor has been advised by counsel of the elements of a
bona-fide pledge for purposes of Rule 144(d)(3)(iv) under the Securities Act of
1933, as amended, including the relevant SEC interpretations and affirms the
pledge of shares by the Pledgor pursuant to this Pledge Agreement will
constitute a bona-fide pledge of such shares for purposes of such Rule;


(iv)           that this Pledge Agreement constitutes a legal, valid and binding
obligation of the Pledgor enforceable in accordance with its terms (except as
the enforcement thereof may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium, and similar laws, now or hereafter in
effect); and


(v)           that the Pledgor’s address is as provided under the Pledgor’s
signature on the signature page hereof.


6.           Reports under Securities Act and Exchange Act.  With a view to
making available to Secured Party the benefits of Rule 144 promulgated under the
Securities Act or any other similar rule or regulation of the SEC that may at
any time permit Secured Party to sell securities of the Company to the public
without Registration (“Rule 144”), the Company agrees to:


(i)           make and keep public information available, as those terms are
understood and defined in Rule 144;


(ii)           file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
and


(iii)           until the  date when the Secured Party may sell all Registrable
Securities under Rule 144 without volume or other restrictions or limits (the
“Unrestricted Sale Date”), furnish to the Secured Party so long as the Secured
Party owns or has a security interest in the Pledged Shares (a “Holder”),
promptly upon request, (i) a written statement by the Company that it has
complied with the reporting requirements of Rule 144, the Securities Act and the
Exchange Act, (ii) if not available on the SEC’s EDGAR system, a copy of the
most recent annual or quarterly report of the Company and such other reports and
documents so filed by the Company and (iii) such other information as may be
reasonably requested to permit the Secured Party to sell such securities
pursuant to Rule 144 without registration; and
 
 
 
2

--------------------------------------------------------------------------------



 
(d)           at the request of any Holder, give its Transfer Agent instructions
(supported by an opinion of the Company’s counsel, if required or requested by
the Transfer Agent) to the effect that, upon the Transfer Agent’s receipt from
such Holder of


(i) a certificate (a “Rule 144 Certificate”) certifying (A) that the Holder’s
holding period (as determined in accordance with the provisions of Rule 144) for
the Pledged Shares which the Holder proposes to sell (the “Securities Being
Sold”) is not less than (6) six months and (B) as to such other matters as may
be appropriate in accordance with Rule 144 under the Securities Act, and


(ii) an opinion of counsel acceptable to the Company (for which purposes it is
agreed that Sichenzia Ross Friedman Ference LLP shall be deemed acceptable if
not given by the Company’s counsel) that, based on the Rule 144 Certificate,
Securities Being Sold may be sold pursuant to the provisions of Rule 144, even
in the absence of an effective Registration Statement,


the Transfer Agent is to effect the transfer of the Securities Being Sold and
issue to the buyer(s) or transferee(s) thereof one or more stock certificates
representing the transferred Securities Being Sold without any restrictive
legend and without recording any restrictions on the transferability of such
shares on the Transfer Agent’s  books and records (except to the extent any such
legend or restriction results from facts other than the identity of the Holder,
as the seller or transferor thereof, or the status, including any relevant
legends or restrictions, of the shares of the Securities Being Sold while held
by the Holder). If the Transfer Agent reasonably requires any additional
documentation at the time of the transfer, the Company shall deliver or cause to
be delivered all such reasonable additional documentation as may be necessary to
effectuate the issuance of an unlegended certificate.


7.           Voting Rights.  Unless and until the Secured Party has exercised
its rights under this Pledge Agreement to foreclose its security interest in the
Collateral, the Pledgor shall have the right to exercise any voting rights
evidenced by, or relating to, the Collateral.


8.           Warrants and Options.  In the event that, during the term of this
Pledge Agreement, subscription, warrants, dividends, or any other rights or
option shall be issued in connection with the Collateral, such warrants,
dividends, rights and options shall be immediately delivered to Secured Party to
be held under the terms hereof in the same manner as the Collateral.


9.           Preservation of the Value of the Collateral and Reimbursement of
Secured Party.  Pledgor shall pay all taxes, charges, and assessments against
the Collateral and do all acts necessary to preserve and maintain the value
thereof.  On failure of Pledgor so to do, Secured Party may make such payments
on account thereof as (in Secured Party's discretion) is deemed desirable, and
Pledgor shall reimburse Secured Party immediately on demand for any and all such
payments expended by Secured Party in enforcing, collecting, and exercising its
remedies hereunder.


10.           Default and Remedies.


(a)           For purposes of this Agreement, “Event of Default” shall mean any
one or more of the following events:


(i)           any default in the performance by the Company or any Pledgor of
any of the Debenture Obligations, after the expiration, without cure, of the
cure period (but only if any such cure period is specifically provided in the
Transaction Agreements and without any regard to any cure period if no such cure
period is provided; it being specifically acknowledged by the Company and the
Pledgor that all payment obligations are time of the essence obligations, with
no cure periods provided), or


(ii)           a breach by the Company or  Pledgor of any of the its respective
representations, warranties, covenants or agreements in this Pledge Agreement,
subject to applicable cure periods.


(b)           During the term of this Pledge Agreement, the Secured Party shall
have the following rights after any Event of Default and for so long as the
Obligations are not satisfied in full:


(i)  the rights and remedies provided by the Uniform Commercial Code as adopted
by the State of New York (as said law may at any time be amended), except that
the Secured Party waives any right to a deficiency pursuant to Section 9-608
thereof or otherwise;


(ii)  the right to receive and retain all dividends, payments and other
distributions of any kind upon any or all of the Pledged Shares as additional
Collateral; and


(iii)  the right to sell, at a public or private sale, the Collateral or any
part thereof for cash, upon credit or for future delivery, and at such price or
prices in accordance with the Uniform Commercial Code (as such law may be
amended from time to time); it being understood that one or more of the Secured
Party may, but shall not be required to, take such actions jointly.  Upon any
such sale, Secured Party shall have the right to deliver, assign and transfer to
the purchaser thereof the Collateral so sold.  Secured Party shall give the
Pledgor not less than ten (10) days written notice of its intention to make any
such sale.  Any such sale shall be held at such time or times during ordinary
business hours and at such place or places as Secured Party may fix in the
notice of such sale.  Secured Party may adjourn or cancel any sale or cause the
same to be adjourned from time to time by announcement at the time and place
fixed for the sale, and such sale may be made at any time or place to which the
same may be so adjourned.  In case of any sale of all or any part of the
Collateral upon terms calling for payments in the future, any Collateral so sold
may be retained by Secured Party until the selling price is paid by the
purchaser thereof, but Secured Party shall incur no liability in the case of the
failure of such purchaser to take up and pay for the Collateral so sold and, in
the case of such failure, such Collateral may again be sold upon like
notice.  Secured Party, however, instead of exercising the power of sale herein
conferred upon it, may proceed by a suit or suits at law or in equity to
foreclose the security interest and sell the Collateral, or any portion thereof,
under a judgment or decree of a court or courts of competent jurisdiction, the
Pledgor having been given due notice of all such action.  Secured Party shall
incur no liability as a result of a sale of the Collateral or any part thereof.
 
 
 
3

--------------------------------------------------------------------------------



 
(iv)  in addition to its rights and remedies under this agreement, the Debenture
and all Transaction Agreements, the Company shall have full recourse against any
real, personal, tangible or intangible assets of Pledgors, and may pursue any
legal or equitable remedies that are available to it.


           11.           Waiver.  Each of the Debtor and the Pledgor waives any
right that it may have to require Secured Party to proceed against any other
person, or proceed against or exhaust any other security, or pursue any other
remedy Secured Party may have.


           12.           Term of Agreement.  This Pledge Agreement shall
continue in full force and effect until the later of the payment in full of the
Debenture, the exercise of the Warrant in full or the expiration of the Warrant
(collectively, the “Pledge Termination Events”.  Upon the last Pledge
Termination Event to occur, the security interests in the relevant Collateral
shall be deemed released, and any portion of the Collateral not transferred to
or sold by any one or more Secured Party shall be returned to the Pedgors.  Upon
termination of this Pledge Agreement, the relevant Collateral shall be returned
within five (5) Trading Days to Debtor or to the Pledgor, as contemplated above.


13.           Reserved.


14.           General Provisions:


14.1           Binding Agreement; No Modification of Transaction
Agreements.  This Pledge Agreement shall be binding upon and shall inure to the
benefit of the successors and assigns of the respective parties hereto.  Except
to the extent specifically provided herein, nothing in this Pledge Agreement
shall limit or modify any provision of any of the Transaction Agreements


14.2           Captions.  The headings used in this Pledge Agreement are
inserted for reference purposes only and shall not be deemed to define, limit,
extend, describe, or affect in any way the meaning, scope or interpretation of
any of the terms or provisions of this Pledge Agreement or the intent hereof.


14.3           Counterparts.  This Pledge Agreement may be signed in any number
of counterparts with the same effect as if the signatures upon any counterpart
were upon the same instrument.  All signed counterparts shall be deemed to be
one original.  A facsimile transmission of this signed Pledge Agreement shall be
legal and binding on all parties hereto.


14.4           Further Assurances.  The parties hereto agree that, from time to
time upon the written request of any party hereto, they will execute and deliver
such further documents and do such other acts and things as such party may
reasonably request in order fully to effect the purposes of this Pledge
Agreement. The Transfer Agent Instructions annexed hereto are deemed an integral
part of this Pledge Agreement.


14.5           Waiver of Breach.  Any waiver by either party of any breach of
any kind or character whatsoever by the other, whether such be direct or
implied, shall not be construed as a continuing waiver of or consent to any
subsequent breach of this Pledge Agreement.


14.6           Cumulative Remedies.  The rights and remedies of the parties
hereto shall be construed cumulatively, and none of such rights and remedies
shall be exclusive of, or in lieu or limitation of any other right, remedy, or
priority allowed by applicable law.


14.7           Amendment.  This Pledge Agreement may be modified only in a
written document that refers to this Pledge Agreement and is executed by Secured
Party, the Pledgor and the Debtor.


14.8           Interpretation.  This Pledge Agreement shall be interpreted,
construed, and enforced according to the substantive laws of the State of New
York.


14.9           Governing Law.  This Pledge Agreement shall be governed by and
construed in accordance with the laws of the State of New York.  Each of the
parties consents to the jurisdiction of the federal courts whose districts
encompass any part of the County of New York or the state courts of the State of
New York sitting in the County of New York in connection with any dispute
arising under this Pledge Agreement and hereby waives, to the maximum extent
permitted by law, any objection, including any objection based on forum non
coveniens, to the bringing of any such proceeding in such jurisdictions.


14.10                      WAIVER OF JURY TRIAL.  The parties to this Pledge
Agreement hereby waive a trial by jury in any action, proceeding or counterclaim
brought by any of them against any other in respect of any matter arising out or
in connection with this Pledge Agreement.


14.11                       Notice.  Any notice or other communication required
or permitted to be given hereunder shall be effective upon receipt.  Such
notices may be sent (i) in the United States mail, postage prepaid and
certified, (ii) by express courier with receipt, (iii) by facsimile
transmission, with a copy subsequently delivered as in (i) or (ii) above.  Any
such notice shall be addressed or transmitted as follows:


If to the Secured Party, to:
OMNI RELIANT HOLDINGS, INC.
14375 Merylake Circle
Clearwater, FL 33760
Tel:           813-885-5998


If to Beyond Commerce Inc., to: Mark V Noffke
9029 South Pecos, Suite 2800, Henderson, Nevada 89074


Tel:           702-463-7000
Fax:           888.311.9569


Any party may change its address by notice similarly given to the other parties
(except that a Secured Party need not give notice to other Secured Party).


14.12                      Acknowledgement by Debtor and Pledgors.  In the event
that any provision of the Transaction Agreements, the Guarantee or this Pledge
Agreement as applied to any party or circumstances shall be adjudged by a court
to be invalid or unenforceable, each of the Debtor or the Pledgor, as the case
may be, acknowledges and agrees that this Pledge Agreement shall remain valid
and enforceable in all respects against the Debtor and the Pledgor.








 [THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK.
  THE SIGNATURES OF THE PARTIES ARE ON THE NEXT PAGE.]
 
 
 

 
4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day,
month and year first above written.
 

OMNI RELIANT HOLDINGS, INC.                            
/s/ Paul Morrison
   
 
 
Name: Paul Morrison
   
 
 
Title: Chief Executive Officer
   
 
 

 

BEYOND COMMERCE, INC.                            
/s/ Robert McNulty
   
 
 
Name: Robert McNulty
   
 
 
Title:   Chief Executive Officer
   
 
 

                    BEYOND COMMERCE, INC., Pledgor                            
/s/ Robert McNulty
   
 
 
Name: Robert McNulty
   
 
 
Title:    Chief Executive Officer
   
 
 

 
 
 
 

 5
 
 


 
 